         Case 2:20-cv-01401-GMN-NJK Document 9
                                             8 Filed 10/27/20
                                                     10/26/20 Page 1 of 2




     Travis N. Barrick, SBN 9257
 1
     GALLIAN WELKER
 2   & BECKSTROM, LC
     540 E. St. Louis Avenue
 3   Las Vegas, Nevada 89104
     Telephone: (702) 892-3500
 4
     Facsimile: (702) 386-1946
 5   tbarrick@vegascase.com
     Attorneys for Plaintiff Tracy Vickers
 6

 7

 8                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 9

10
     TRACY VICKERS,
11                                               Case No.: 2:20-CV-1401-GMN-NJK
                          Plaintiff,
12                                               ORDER GRANTING
                                                 STIPULATION     STIPULATION
                                                             TO EXTEND TIME
                v.                               FOR PERSONAL
                                                 TO EXTEND    SERVICE
                                                           TIME       ON
                                                                FOR PERSONAL
13                                               DEFENDANT
                                                 SERVICE ON GODECKI
                                                            DEFENDANT GODECKI
14
     HENRY GODECKI, et al.,

15                        Defendants.
16

17         Plaintiff, Tracy Vickers (“Mr. Vickers”), through his attorney of record, Travis N.

18   Barrick, Esq., (“Mr. Barrick”) of the law firm GALLIAN WELKER & BECKSTROM, LC,
19
     and Defendants, through their attorney, Katlyn M. Brady, Esq. (“Ms. Brady”) of the
20
     OFFICE OF ATTORNEY GENERAL, pursuant to FRCP 4(m), hereby stipulate to extend
21
     the time for personal service on Defendant Henry Godecki, for an additional 60 days, for
22

23   the reasons set forth below.

24         I.        Background Facts.
25
           On 7/28/20, Mr. Vickers filed his Complaint (ECF No. 1) and obtained the
26
     Summons to be served (ECF No. 3). That same day, Mr. Barrick emailed the
27
     Complaint, Summons and Waivers to Chief Deputy, G. Randall Gilmer, requesting
28

     for identification of those Defendants for whom service would be expected.

                                                - 1 -
         Case 2:20-cv-01401-GMN-NJK Document 9
                                             8 Filed 10/27/20
                                                     10/26/20 Page 2 of 2




           On 8/20/20, Ms. Brady responded to Mr. Barrick’s email, informing him that
 1

 2   they were working on obtaining representation letters from the Defendants and

 3   would provide the Waivers as soon as practical.
 4
           On 10/21/20, Mr. Gilmer responded to Mr. Barrick’s inquiry regarding the
 5
     Waivers and directed Mr. Barrick to Ms. Brady.
 6
           On 10/22/20, Ms. Brady informed Mr. Barrick that their office would be
 7

 8   providing Waivers for all Defendants, except Mr. Godecki. Mr. Barrick requested

 9   that Ms. Brady provide the last known address for Mr. Godecki when the Waivers
10
     were provided.
11
           The deadline for service on all Defendants is 10/26/20 and this Stipulation
12
     has been provided prior to the expiration of the deadline.
13

14         The parties, in good faith, have cooperated in accomplishing service on all

15   Defendants and the difficulties of serving Mr. Godecki should be overcome with an
16
     additional 60 days.
17

18
      DATED this 26th day of October, 2020.        DATED this 26th day of October, 2020.

19    By: _/s/ Travis N. Barrick_________          By: _/s/ Katlyn M. Brady_________
      Travis N. Barrick, SBN 9257                  Katlyn M. Brady, SBN 14173
20
      GALLIAN WELKER                               Deputy Attorney General
21    & BECKSTROM, LC                              OFFICE OF THE ATTORNEY
      540 E. St. Louis Avenue                      GENERAL
22    Las Vegas, NV 89104                          555 E. Washington Avenue, #3900
      Attorneys for Plaintiff Tracy Vickers        Las Vegas, NV 89101
23
                                                   Attorneys for Defendants
24

25
     IT IS SO ORDERED
26
                                              ____________________________
27
                                              UNITED STATES MAGISTRATE JUDGE
             October 27, 2020
     DATED: ________________
28




                                                - 2 -
